Citation Nr: 0709325	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-21 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel







INTRODUCTION

The veteran had active military service from December 1964 to 
December 1967 and from April 1968 to June 1974.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina, which, in part, denied a claim for service 
connection for hepatitis C.

Records show the veteran previously had filed a claim for 
"hepatitis" in    September 1974, which the RO denied in a 
December 1974 rating decision.           In October 2002, he 
filed the claim currently at issue for "hepatitis C" 
specifically.                 The RO considered his October 
2002 claim as an original claim rather than a claim that 
previously had been denied and not appealed -- which would 
have required "new and material evidence" to be reopened.  
See 38 C.F.R. § 3.156 (2006).    Given the possibility these 
claims may have involved two separate infections     (i.e., 
hepatitis A and C), the Board has characterized this claim 
likewise as an original claim for service connection rather 
than a petition to reopen a previously denied and unappealed 
claim.  Cf. Spencer v. Brown, 4 Vet. App. 283 (1993).

In its September 2005 decision/remand, the Board considered 
and adjudicated another claim then on appeal for an initial 
rating higher than 30 percent for        post-traumatic 
stress disorder (PTSD), awarding the veteran a 50 percent 
rating.              An additional claim for service 
connection for hypertension was denied.                  The 
remaining issue on appeal of service connection for hepatitis 
C was then remanded to the RO (via the Appeals Management 
Center (AMC) in     Washington, D.C.), for additional 
development.  The AMC subsequently   continued the denial of 
that claim and returned the case to the Board.

Unfortunately, however, still further development of the 
evidence is required before deciding the claim for service 
connection for hepatitis C.  So this claim is again being 
REMANDED to the RO via the AMC.  VA will notify the veteran 
if further action is required on his part.
REMAND

The veteran alleges that his hepatitis C, although not 
initially diagnosed until after service as indicated in the 
relatively recent records of his VA treatment, nonetheless 
was contracted during service.  The available record of his 
medical history from during service, thus far, has consisted 
of service medical records (SMRs) from his period of active 
duty between April 1968 and June 1974.  There is also for 
consideration the preceding period of active duty from 
December 1964 to December 1967, and for which there is some 
indication in earlier documentation        in the file (the 
December 1974 RO decision denying service connection for 
unspecified "hepatitis") that initially these records were 
found not to be available.

Nonetheless, during the preceding period of military service, 
the record indicates the veteran had sustained an April 1966 
injury to his right distal forearm from a gunshot wound (as 
documented in his separation physical), and on at least one 
instance during the pendency of this appeal he has alleged 
that a blood transfusion during treatment for that injury was 
a risk factor for his claimed hepatitis C.           His 
service records for the above time period would clarify 
whether this indeed occurred.  Accordingly, one further 
attempt to obtain his SMRs for the preceding period of 
service from December 1964 to December 1967 is warranted.                     
See 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable 
efforts to obtain records in the custody of a Federal agency, 
including, but not limited to, military records).  

In accordance with the continuing development of his claim, 
the veteran has also undergone a September 2006 VA 
examination that confirmed the current diagnosis of hepatitis 
C and included relevant findings concerning the likely 
etiology of this condition (following review of the claims 
file).  Thus, in the event that further SMRs from the above 
time period are obtained, a supplemental opinion should be 
requested from the examiner on the issue of a purported 
medical relationship between hepatitis C and military 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(VA will provide a medical examination or obtain a medical 
opinion based on a review of the evidence of record if VA 
determines it is necessary to decide the claim).   
Accordingly, this case is again REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Contact the National Personnel 
Records Center (NPRC) and any other 
appropriate agencies and request copies 
of the veteran's service medical 
records for his initial period of 
active duty service from December 1964 
to December 1967.  If it is determined 
these records are no longer available, 
or that further attempts to obtain them 
would be futile, then document this in 
the claims file and apprise the veteran 
of this in accordance with the 
Veterans Claims Assistance Act (VCAA).

2.	Also obtain all additional records 
pertaining to the veteran's outpatient 
treatment through the Charleston VA 
Medical Center (VAMC) since 
August 2006, and at the Columbia VAMC 
since May 2006.  Associate all records 
obtained with the other evidence in his 
claims file.  

3.	Only in the event that additional 
SMRs are obtained from the veteran's 
first period of service from December 
1964 to December 1967, arrange for the 
physician who previously examined him 
in September 2006 to provide an 
addendum to that evaluation.  It is 
requested that this physician again 
review the relevant evidence in this 
case, to include those additional 
military medical records that have been 
obtained.  The examiner is then asked 
to provide an opinion as to whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) the 
veteran's hepatitis C is etiologically 
related to his military service -- to 
include consideration of all relevant 
potential risk factors from service, 
such as any evidence of a blood 
transfusion in 1966 during a surgical 
repair of a fracture of his right 
forearm.  

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from another physician 
equally qualified to make this 
determination.       (Note:  if the 
latter situation arises, this may 
require having the veteran reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  It is 
absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims 
folder, including a copy of this 
remand.

*If additional service medical records 
are not obtained concerning the 
veteran's first period of service, when 
he alleges he received the blood 
transfusion in question, then a 
supplemental opinion need not be 
obtained in addition to the one already 
of record from September 2006.  That 
one will suffice.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).



5.	Then readjudicate the claim on appeal 
in light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




